—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered September 14, 1999, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s conduct constituted reversible error is without merit. While some of the trial court’s behavior and comments, specifically with respect to its treatment of defense counsel, are not beyond criticism, when viewed in its entirety, the trial court’s conduct fell within the bounds of judicial discretion in controlling the proceedings before it and did not constitute reversible error (see, People v Sevencan, 258 AD2d 485; People v Serrano, 253 AD2d 531; People v Riddick, 251 AD2d 517).
The defendant’s remaining contentions are without merit. Smith, J.P., Friedmann, Adams and Townes, JJ., concur.